Exhibit 10.1

February 9, 2010

Alphatec Holdings, Inc.

5818 El Camino Real

Carlsbad, CA 92008

Ladies and Gentlemen:

Pursuant to this agreement (the “Agreement”) [                            ]
(“Investor”) agrees to buy, and Alphatec Holdings, Inc. (“Alphatec”) agrees to
sell to [                            ] shares of Alphatec’s common stock,
$0.0001 par value per share, (the “Shares”) at a price per share equal to
ninety-five percent (95%) of the volume-weighted average closing price per share
of Alphatec’s common stock during the five consecutive trading days prior to
February 9, 2010, constituting an aggregate purchase price of $[        ]. On
February 12, 2010 (the “Closing Date): (i) payment shall be made to Alphatec by
wire transfer of immediately available funds to a bank account designated by the
Company in writing, against delivery to Investor of a certificate for [    ]
Shares; and (ii) Alphatec shall cause its transfer agent to credit such
aggregate number of Shares through the Depository Trust Company (“DTC”) Fast
Automated Securities Transfer Program to Investor’s or its designee’s balance
account with DTC through its Deposit/Withdrawal at Custodian system.

A. Representations and Warranties of Investor

1. Investor represents and warrants to Alphatec that it is an “accredited
investor” as such term is defined in Regulation D under the Securities Act.

2. Investor represents and warrants that (i) it has the right and power under
its charter and bylaws or other organizational documents to execute, deliver and
perform its obligations hereunder; (ii) it is duly organized, validly existing
and in good standing under the laws of the state of its jurisdiction or
organization (iii) this Agreement has been duly authorized by all necessary
actions, and (iv) the officer executing and delivering this Agreement has the
requisite right, power, capacity and authority to do so on behalf of Investor,
and this Agreement when so duly executed and delivered, will constitute the
legal, valid and binding obligation of Investor enforceable against Investor in
accordance with its respective terms.

B. Representations and Warranties of Alphatec

1. Alphatec represents and warrants that (i) it has the right and power under
its charter and bylaws to execute, deliver and perform its obligations
hereunder; (ii) it is a corporation duly organized, validly existing and in good
standing under the laws of the state of its jurisdiction or organization
(iii) this Agreement has been duly authorized by all necessary corporate action,
and (iv) the officer executing and delivering this Agreement



--------------------------------------------------------------------------------

has the requisite right, power, capacity and authority to do so on behalf of
Alphatec, and this Agreement when so duly executed and delivered, will
constitute the legal, valid and binding obligation of Alphatec enforceable
against Alphatec in accordance with its respective terms.

2. Alphatec represents and warrants that Alphatec has filed all reports
(“Designated SEC Reports”) required to be filed by it with the Securities
Exchange Commission (“SEC”) pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). To Alphatec’s
knowledge, as of their respective dates, the Designated SEC Reports complied in
all material respects with the requirements of the Exchange Act and the rules
and regulations of the SEC promulgated thereunder applicable to the Designated
SEC Reports, and none of the Designated SEC Reports, at the time they were filed
with the SEC, contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading except to the extent superseded by a Designated SEC Report
filed subsequently and prior to the date hereof. To Alphatec’s knowledge, as of
their respective dates, the financial statements of Alphatec included in the
Designated SEC Reports complied as to form in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto. Such financial statements have been prepared in
accordance with generally accepted accounting principles, consistently applied
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto, or (ii) in the case of unaudited
interim statements, to the extent they may exclude footnotes or may be condensed
or summary statements) and fairly present in all material respects the financial
position of Alphatec as of the dates thereof and the results of its operations
and cash flows for the periods then ended (subject, in the case of unaudited
statements, to normal year-end audit adjustments).

3. Alphatec represents and warrants that it is not in violation of, or in
default with respect to, any law, rule, regulation, order, judgment or decree
that in the aggregate do not now have and will not in the future have a material
adverse effect upon the operations, business, properties or assets of Alphatec.

4. Alphatec represents and warrants that the Shares have been duly authorized
and when issued and paid for in accordance with this Agreement will be validly
issued, fully paid and non-assessable.

C. Notices All notices and other communications hereunder shall be in writing
and shall be deemed to have been duly given if mailed or transmitted by any
standard form of telecommunication. Notices to Alphatec shall be directed to it
at Alphatec Holdings, Inc., 5818 El Camino Real, Carlsbad, CA 92008, Attention:
Ebun S. Garner, Esq.; notices to Investor shall be directed to the person
indicated in the signature page.



--------------------------------------------------------------------------------

D. Integration This Agreement supersedes all prior agreements and understandings
(whether written or oral) between Alphatec and Investor with respect to the
subject matter hereof.

E. Alphatec’s Acceptance of Investor’s Subscription Alphatec shall have the
right to accept or reject this Agreement, in whole or in part, for any reason by
delivering an executed copy of this Agreement to the Investor. The undersigned
understands that Alphatec will notify it promptly upon rejection of this
Agreement. If Alphatec rejects this Agreement and payment has been sent to
Alphatec, Alphatec will promptly return all amounts paid hereunder without
interest. If Alphatec accepts this Agreement in whole or in part, all of the
provisions hereof shall become binding upon and shall inure to the benefit of
the parties hereto and their respective heirs, permitted assigns, executors,
administrators or successors; provided, that neither this Agreement nor any of
the rights, interests or obligations hereunder shall be assigned or delegated by
either of the parties hereto without the prior written consent of the other
party. This Agreement is not intended to confer upon any person other than the
parties hereto and their permitted successors and assigns any rights or remedies
hereunder.

F. Parties This Agreement shall inure to the benefit of and be binding upon the
Alphatec and Investor and their respective successors in accordance with this
Agreement. Nothing expressed or mentioned in this Agreement is intended or shall
be construed to give any person, firm or corporation, other than Alphatec and
Investor and their respective successors any legal or equitable right, remedy or
claim under or in respect of this Agreement or any provision herein contained.
This Agreement and all conditions and provisions hereof are intended to be for
the sole and exclusive benefit of Alphatec and Investor and their respective
successors, and for the benefit of no other person, firm or corporation. No
purchaser of Shares from Investor shall be deemed to be a successor by reason
merely of such purchase.

G. Governing Law This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.

H. Effect of Headings The Section headings herein are for convenience only and
shall not affect the construction hereof.

I. Counterparts This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all such counterparts shall
together constitute one and the same Agreement.

[Signatures Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement on February 9,
2010.

 

[                            ] By:  

 

Name:   Title:   Address of the Investor:

 

 

 

Attention:

 

ALPHATEC HOLDINGS, INC. By:  

 

Name:   Peter C. Wulff Title:   Chief Financial Officer and Vice President

[Signature Page for Subscription Agreement]